Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Office Action filed by Applicant on 06/16/2022.
Claims 1-30 have been allowed.
Claims 1-28 have been amended.
Claims 29 and 30 have been cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/2022 been considered by the examiner.
Response to Arguments
Claim Rejection Under 35 U.S.C. §102:
Applicant’s arguments, see pages 11-13, filed 06/16/2022, with respect to the rejection(s) of claims 1-28 being rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by WO 2010/098756 (“Onoda”); have been fully considered and are persuasive.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…generating an alternating magnetic field by via an at least one eddy current testing probe, placed near said rope, to cause eddy currents to flow ina plurality of non-metallic conductive load bearing members of the rope,  the plurality of non-metallic conductive load bearing members extending in a longitudinal direction of the rope and being made of a non-metal composite material including electrically conducting reinforcing fibers arranged in a polymer matrix; generating eddy current detection data based on a secondary magnetic field generated by said eddy currents in said rope; and on-line monitoring of the rope based on the eddy current detection data.”
Claims 2-5, and 29 are also allowed as they further limit allowed claim 1.
Regarding claim 6, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 6,
“…generate an alternating magnetic field to cause eddy currents to flow in a plurality of non-metallic conductive load bearing members of the rope when placed near the rope, the plurality of non-metallic conductive load bearing members extending in a longitudinal direction of the rope and being made of a non-metal composite material including electrically conducting reinforcing fibers arranged in a polymer matrix, and generate eddy current detection data based on a secondary magnetic field generated by said eddy currents in said rope; and an on-line monitoring device configured to on-line  monitor said rope.”
Claims 7-28 and 30 are also allowed as they further limit allowed claim 6.
The closest prior art references that were found based on an updated search.
Antin US 2019/0256324 - The method involves propagating electromagnetic wave signal is generated and inserted (31) to an parallel conductor transmission line formed by conductive load bearing element.
Robar et al. US 2004/0046540 - A method and system for detecting or measuring defects in a rope having ferromagnetic tension members includes a magnetic field exciter and an array of magnetic flux sensors corresponding to the tension members in a known relationship.
Huntley et al. US 2014/0266169 - The synthetic rope (1) has synthetic material strength portion elements, in which at least one synthetic material strength portion element is a treated strength portion element, and the treated strength portion element (12) renders the synthetic rope capable of being inspected by a magnetic or electromagnetic non-destructive test method.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1 and 6; therefore claims 1-30 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867